MEMORANDUM OPINION
                                        No. 04-12-00444-CV

                                 Sylvia CRANE and Ronald Crane,
                                           Appellants

                                                 v.

                     FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                                     Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                      Trial Court No. 374060
                               Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 10, 2012

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                      PER CURIAM